Title: From Benjamin Franklin to the Comte de Vergennes, 25 January 1783
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy, Jan. 25. 1783
I received the Letter your Excellency did me the honour of writing to me the 31st. of the last Month, relative to the fresh pecuniary Aid which the King was dispos’d to grant to the Congress.— I received also a second Letter on the same Subject, dated the 16th Instant. I am extremely sensible of his Majesty’s Goodness in according a new Loan to the United States of Six Millions, and I accept the same in their Behalf with the most perfect Gratitude. Considering the enormous Expence this extensive War must occasion to his Majesty, I did hope to avoid the Necessity of repeating their original Request of a larger Sum; and with that View have had many Consultations & considered various Schemes with our Banker Mr Grand for procuring Money elsewhere. This with other Circumstances occasioned my so long Delay in Answering, which I beg you would excuse.— None of those Schemes proving practicable, I am constrain’d by my Orders humbly to request that the Matter may be reconsidered; and that at least Six Millions more may be added. As Peace will diminish both the King’s Expence and ours, I hope this Request may be granted and that it may be sufficient for our Occasions. I am however ready to enter into and sign the Contract your Excellency mentions for whatever Sum his Majesty’s Wisdom & Goodness shall think fit to direct. I inclose the Resolutions of Congress, impowering me to borrow the Twenty Millions; in which their Sense of his Majesty’s Friendship is strongly express’d. I am, with great Respect, Sir, Your Excellency’s most obedient & most humble Servant
M. le Comte de Vergennes—
